UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2014 Date of reporting period:	March 31, 2014 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 3/31/14 (Unaudited) COMMON STOCKS (99.4%) (a) Shares Value Aerospace and defense (1.6%) Astronics Corp. (NON) 12,158 $770,939 Engility Holdings, Inc. (NON) 10,900 491,045 HEICO Corp. 10,617 638,719 Sparton Corp. (NON) 25,587 749,187 Air freight and logistics (0.5%) XPO Logistics, Inc. (NON) 30,300 891,123 Airlines (1.2%) Hawaiian Holdings, Inc. (NON) (S) 39,711 554,366 Republic Airways Holdings, Inc. (NON) 25,894 236,671 Spirit Airlines, Inc. (NON) 20,777 1,234,154 Auto components (0.7%) Tenneco, Inc. (NON) 11,360 659,675 Tower International, Inc. (NON) 17,014 463,121 Banks (0.3%) PacWest Bancorp 12,896 554,657 Biotechnology (7.7%) ACADIA Pharmaceuticals, Inc. (NON) 21,800 530,394 Aegerion Pharmaceuticals, Inc. (NON) (S) 16,984 783,302 Alkermes PLC (NON) 18,424 812,314 Ariad Pharmaceuticals, Inc. (NON) (S) 66,800 538,408 Array BioPharma, Inc. (NON) (S) 61,410 288,627 Biospecifics Technologies Corp. (NON) 11,476 297,458 Celldex Therapeutics, Inc. (NON) 8,800 155,496 Conatus Pharmaceuticals, Inc. (NON) (S) 8,904 72,434 Cubist Pharmaceuticals, Inc. (NON) 27,270 1,994,801 Enanta Pharmaceuticals, Inc. (NON) 8,400 335,916 Insys Therapeutics, Inc. (NON) (S) 18,446 764,197 Intercept Pharmaceuticals, Inc. (NON) 1,600 527,664 InterMune, Inc. (NON) 29,999 1,004,067 Isis Pharmaceuticals, Inc. (NON) 9,723 420,131 Lexicon Pharmaceuticals, Inc. (NON) (S) 83,124 143,805 Merrimack Pharmaceuticals, Inc. (NON) (S) 92,400 465,696 Nanosphere, Inc. (NON) 147,546 317,224 NewLink Genetics Corp. (NON) (S) 7,800 221,520 NPS Pharmaceuticals, Inc. (NON) 21,254 636,132 Receptos, Inc. (NON) 12,104 507,642 Repligen Corp. (NON) 29,374 377,750 Retrophin, Inc. (NON) (S) 25,419 540,662 SIGA Technologies, Inc. (NON) 68,900 213,590 Sunesis Pharmaceuticals, Inc. (NON) 36,600 241,926 Threshold Pharmaceuticals, Inc. (NON) 69,300 329,868 Trevena, Inc. (NON) 15,983 125,626 Building products (0.7%) Trex Co., Inc. (NON) 16,435 1,202,385 Capital markets (1.7%) Carlyle Group LP (The) (Partnership shares) 10,262 360,607 HFF, Inc. Class A 45,034 1,513,593 Safeguard Scientifics, Inc. (NON) 40,126 889,995 Chemicals (4.0%) Axiall Corp. 14,800 664,816 Chemtura Corp. (NON) 42,022 1,062,736 FutureFuel Corp. 40,940 831,082 Innophos Holdings, Inc. 9,261 525,099 Innospec, Inc. 21,133 955,846 Landec Corp. (NON) 50,356 561,973 LSB Industries, Inc. (NON) 18,530 693,393 Olin Corp. 18,000 496,980 Tronox, Ltd. Class A 10,746 255,432 Zep, Inc. 23,540 416,658 Commercial services and supplies (1.8%) G&K Services, Inc. Class A 8,200 501,594 KAR Auction Services, Inc. 42,825 1,299,739 MSA Safety, Inc. 10,542 600,894 Performant Financial Corp. (NON) 31,500 285,075 US Ecology, Inc. 5,882 218,340 Communications equipment (3.2%) Arris Group, Inc. (NON) 14,022 395,140 Aruba Networks, Inc. (NON) (S) 15,059 282,356 CalAmp Corp. (NON) (S) 45,870 1,278,397 Calix, Inc. (NON) 23,233 195,854 EchoStar Corp. Class A (NON) 28,404 1,350,894 Plantronics, Inc. 6,141 272,967 Ruckus Wireless, Inc. (NON) 38,995 474,179 ShoreTel, Inc. (NON) 42,300 363,780 Ubiquiti Networks, Inc. (NON) (S) 13,386 608,661 Consumer finance (1.5%) Credit Acceptance Corp. (NON) 5,008 711,887 DFC Global Corp. (NON) 25,382 224,123 Encore Capital Group, Inc. (NON) 16,273 743,676 Portfolio Recovery Associates, Inc. (NON) 12,282 710,637 Distributors (1.0%) Core-Mark Holding Co., Inc. 12,896 936,250 VOXX International Corp. (NON) (S) 48,971 669,923 Diversified consumer services (2.6%) Ascent Capital Group, Inc. Class A (NON) 3,684 278,326 Bright Horizons Family Solutions, Inc. (NON) 22,765 890,339 Grand Canyon Education, Inc. (NON) 8,085 377,570 ITT Educational Services, Inc. (NON) (S) 56,604 1,623,403 LifeLock, Inc. (NON) 19,100 326,801 Steiner Leisure, Ltd. (Bahamas) (NON) 17,000 786,250 Diversified telecommunication services (1.0%) IDT Corp. Class B 26,100 434,826 inContact, Inc. (NON) 39,404 378,278 Inteliquent, Inc. 37,357 542,797 Iridium Communications, Inc. (NON) (S) 33,570 252,111 Electrical equipment (2.8%) AZZ, Inc. (S) 21,186 946,590 EnerSys (S) 15,966 1,106,284 Franklin Electric Co., Inc. 19,258 818,850 Generac Holdings, Inc. 26,384 1,555,864 Polypore International, Inc. (NON) (S) 6,448 220,586 Electronic equipment, instruments, and components (1.9%) Anixter International, Inc. 10,197 1,035,199 FEI Co. 4,516 465,238 II-VI, Inc. (NON) 31,114 480,089 MTS Systems Corp. (S) 6,891 471,965 Tech Data Corp. (NON) 10,985 669,646 Energy equipment and services (0.3%) Key Energy Services, Inc. (NON) 58,186 537,639 Food and staples retail (0.6%) Roundy's, Inc. 61,000 419,680 United Natural Foods, Inc. (NON) 7,778 551,616 Food products (0.6%) Boulder Brands, Inc. (NON) 14,022 247,068 Hain Celestial Group, Inc. (The) (NON) (S) 3,991 365,057 S&W Seed Co. (NON) (S) 52,096 386,031 Health-care equipment and supplies (8.0%) Abaxis, Inc. (NON) (S) 6,755 262,634 Accuray, Inc. (NON) (S) 59,260 568,896 Alere, Inc. (NON) (S) 16,785 576,565 Align Technology, Inc. (NON) 10,235 530,071 Antares Pharma, Inc. (NON) 110,200 385,700 AtriCure, Inc. (NON) 17,014 320,033 Conmed Corp. 23,843 1,035,978 Cyberonics, Inc. (NON) 6,141 400,700 DexCom, Inc. (NON) 12,179 503,723 GenMark Diagnostics, Inc. (NON) (S) 101,303 1,006,952 Globus Medical, Inc. Class A (NON) 26,304 699,423 Greatbatch, Inc. (NON) 28,127 1,291,592 Haemonetics Corp. (NON) (S) 7,384 240,645 Hill-Rom Holdings, Inc. 14,840 571,934 Insulet Corp. (NON) 19,037 902,735 NxStage Medical, Inc. (NON) 28,760 366,402 OraSure Technologies, Inc. (NON) 47,900 381,763 STAAR Surgical Co. (NON) 75,350 1,416,580 Steris Corp. 13,407 640,184 Thoratec Corp. (NON) 11,100 397,491 Trinity Biotech PLC ADR (Ireland) 23,335 565,407 Health-care providers and services (3.5%) AmSurg Corp. (NON) 11,402 536,806 Centene Corp. (NON) 6,005 373,811 Chemed Corp. 11,156 997,904 Community Health Systems, Inc. (NON) 15,800 618,886 Hanger, Inc. (NON) 17,000 572,560 HealthSouth Corp. 6,910 248,276 MWI Veterinary Supply, Inc. (NON) 6,243 971,536 Providence Service Corp. (The) (NON) 24,768 700,439 WellCare Health Plans, Inc. (NON) 12,026 763,892 Health-care technology (0.9%) athenahealth, Inc. (NON) (S) 2,865 459,088 Computer Programs & Systems, Inc. 5,083 328,362 MedAssets, Inc. (NON) 27,429 677,771 Hotels, restaurants, and leisure (3.3%) Century Casinos, Inc. (NON) 64,300 461,031 Intrawest Resorts Holdings, Inc. (NON) 12,936 168,685 Krispy Kreme Doughnuts, Inc. (NON) 36,900 654,237 Marcus Corp. 27,429 458,064 Papa John's International, Inc. 25,792 1,344,021 Penn National Gaming, Inc. (NON) 45,100 555,632 Popeyes Louisiana Kitchen, Inc. (NON) 10,272 417,454 Red Robin Gourmet Burgers, Inc. (NON) 6,900 494,592 Town Sports International Holdings, Inc. 33,972 288,422 Vail Resorts, Inc. 8,445 588,617 Household durables (0.5%) La-Z-Boy, Inc. 9,723 263,493 Ryland Group, Inc. (The) (S) 13,817 551,713 Household products (0.4%) Harbinger Group, Inc. (NON) 53,631 655,907 Insurance (1.0%) Amtrust Financial Services, Inc. (S) 13,900 522,779 Stewart Information Services Corp. 18,013 632,797 Third Point Reinsurance, Ltd. (Bermuda) (NON) 28,500 451,725 Internet and catalog retail (1.4%) Blue Nile, Inc. (NON) 11,156 388,229 HSN, Inc. 7,231 431,908 Overstock.com, Inc. (NON) (S) 17,400 342,780 RetailMeNot, Inc. (NON) 28,100 899,200 Shutterfly, Inc. (NON) 5,629 240,246 Internet software and services (2.8%) Amber Road, Inc. (NON) 10,700 164,780 Angie's List, Inc. (NON) 5,322 64,822 Brightcove, Inc. (NON) 44,289 435,361 Conversant, Inc. (NON) (S) 17,297 486,911 Cornerstone OnDemand, Inc. (NON) 17,677 846,198 IntraLinks Holdings, Inc. (NON) 75,125 768,529 NIC, Inc. 19,241 371,544 SciQuest, Inc. (NON) 12,282 331,798 Vocus, Inc. (NON) 43,100 574,523 XO Group, Inc. (NON) 48,104 487,775 IT Services (1.6%) Acxiom Corp. (NON) 23,950 823,760 CSG Systems International, Inc. 11,156 290,502 Global Cash Access Holdings, Inc. (NON) 58,544 401,612 MAXIMUS, Inc. 10,235 459,142 VeriFone Systems, Inc. (NON) 17,789 601,624 Life sciences tools and services (0.2%) Sequenom, Inc. (NON) (S) 96,618 236,714 Machinery (3.0%) Altra Industrial Motion Corp. 22,721 811,140 Greenbrier Cos., Inc. (The) (NON) (S) 27,429 1,250,762 Kadant, Inc. 12,179 444,168 L.B. Foster Co. Class A 13,862 649,435 Standex International Corp. 12,896 690,968 TriMas Corp. (NON) 29,356 974,619 Marine (0.4%) Diana Shipping, Inc. (Greece) (NON) (S) 26,000 311,740 Matson, Inc. 11,053 272,899 Media (1.2%) Carmike Cinemas, Inc. (NON) 31,831 950,474 LIN Media, LLC Class A (NON) 16,645 441,093 Sinclair Broadcast Group, Inc. Class A (S) 23,281 630,682 Metals and mining (1.2%) Hi-Crush Partners LP (Units) 12,600 508,032 Horsehead Holding Corp. (NON) 35,413 595,647 U.S. Silica Holdings, Inc. (S) 23,000 877,910 Multiline retail (0.4%) Big Lots, Inc. (NON) 15,147 573,617 Oil, gas, and consumable fuels (3.5%) Callon Petroleum Co. (NON) 76,660 641,644 Delek US Holdings, Inc. 30,500 885,720 Gulfport Energy Corp. (NON) 4,810 342,376 Kodiak Oil & Gas Corp. (NON) 60,898 739,302 Rosetta Resources, Inc. (NON) 9,634 448,752 StealthGas, Inc. (Greece) (NON) 97,070 1,103,686 Vaalco Energy, Inc. (NON) 41,042 350,909 W&T Offshore, Inc. 25,786 446,356 World Fuel Services Corp. 15,864 699,602 Paper and forest products (0.2%) Domtar Corp. (Canada) 3,100 347,882 Personal products (0.2%) Nu Skin Enterprises, Inc. Class A 3,700 306,545 Pharmaceuticals (5.3%) Auxilium Pharmaceuticals, Inc. (NON) 31,216 848,451 Impax Laboratories, Inc. (NON) 20,000 528,400 Jazz Pharmaceuticals PLC (NON) 25,566 3,545,489 Medicines Co. (The) (NON) 24,619 699,672 Nektar Therapeutics (NON) (S) 43,500 527,220 Prestige Brands Holdings, Inc. (NON) 32,240 878,540 Questcor Pharmaceuticals, Inc. (S) 10,746 697,738 Salix Pharmaceuticals, Ltd. (NON) 6,327 655,540 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 42,300 302,445 Professional services (3.8%) Barrett Business Services, Inc. 12,179 725,503 Corporate Executive Board Co. (The) 7,573 562,144 Kforce, Inc. 25,280 538,970 Korn/Ferry International (NON) 14,100 419,757 On Assignment, Inc. (NON) 37,145 1,433,426 TrueBlue, Inc. (NON) 51,277 1,500,365 WageWorks, Inc. (NON) 19,126 1,073,160 Real estate investment trusts (REITs) (1.2%) Education Realty Trust, Inc. 67,957 670,736 PS Business Parks, Inc. 9,313 778,753 Sovran Self Storage, Inc. 6,038 443,491 Road and rail (1.3%) Quality Distribution, Inc. (NON) 63,764 828,294 Swift Transportation Co. (NON) 53,953 1,335,337 Semiconductors and semiconductor equipment (4.5%) Advanced Energy Industries, Inc. (NON) 11,200 274,400 Cavium, Inc. (NON) 7,676 335,671 Ceva, Inc. (NON) 41,135 722,331 Fairchild Semiconductor International, Inc. (NON) (S) 27,736 382,479 Freescale Semiconductor, Ltd. (NON) (S) 17,871 436,231 GT Advanced Technologies, Inc. (NON) 8,841 150,739 Integrated Silicon Solutions, Inc. (NON) 35,208 547,484 Mellanox Technologies, Ltd. (Israel) (NON) 10,849 424,521 Microsemi Corp. (NON) 17,501 438,050 Omnivision Technologies, Inc. (NON) (S) 26,586 470,572 Photronics, Inc. (NON) 77,061 657,330 RF Micro Devices, Inc. (NON) 120,671 950,887 Semtech Corp. (NON) 9,211 233,407 Silicon Image, Inc. (NON) 114,427 789,546 Synaptics, Inc. (NON) (S) 10,337 620,427 Software (8.4%) Actuate Corp. (NON) 91,549 551,125 Aspen Technology, Inc. (NON) 24,806 1,050,782 AVG Technologies NV (Netherlands) (NON) (S) 12,691 266,003 Bottomline Technologies, Inc. (NON) (S) 9,416 330,972 BroadSoft, Inc. (NON) (S) 5,322 142,257 Commvault Systems, Inc. (NON) (S) 9,825 638,134 Infoblox, Inc. (NON) 15,192 304,752 Manhattan Associates, Inc. (NON) 53,752 1,882,933 Mentor Graphics Corp. 44,467 979,163 Netscout Systems, Inc. (NON) 18,116 680,799 Proofpoint, Inc. (NON) (S) 11,700 433,836 PTC, Inc. (NON) 23,642 837,636 QLIK Technologies, Inc. (NON) 7,471 198,654 SolarWinds, Inc. (NON) 17,300 737,499 SS&C Technologies Holdings, Inc. (NON) 15,417 616,988 TiVo, Inc. (NON) 58,368 772,209 Tyler Technologies, Inc. (NON) 12,896 1,079,137 Ultimate Software Group, Inc. (NON) 8,536 1,169,432 Verint Systems, Inc. (NON) 15,250 715,683 Zynga, Inc. Class A (NON) 84,950 365,285 Specialty retail (2.4%) ANN, Inc. (NON) 16,273 675,004 Brown Shoe Co., Inc. 17,808 472,624 Buckle, Inc. (The) (S) 5,376 246,221 Destination Maternity Corp. 30,500 835,700 Five Below, Inc. (NON) (S) 5,364 227,863 Genesco, Inc. (NON) (S) 6,026 449,359 Lumber Liquidators Holdings, Inc. (NON) 4,401 412,814 Select Comfort Corp. (NON) 19,446 351,584 Tile Shop Holdings, Inc. (NON) (S) 20,951 323,693 Technology hardware, storage, and peripherals (0.2%) Silicon Graphics International Corp. (NON) (S) 27,413 336,632 Textiles, apparel, and luxury goods (0.9%) Crocs, Inc. (NON) 16,171 252,268 Perry Ellis International, Inc. (NON) 21,595 296,715 Steven Madden, Ltd. (NON) 8,290 298,274 Wolverine World Wide, Inc. 23,700 676,635 Thrifts and mortgage finance (0.8%) BofI Holding, Inc. (NON) (S) 8,172 700,749 Heritage Financial Group, Inc. 26,508 520,882 Trading companies and distributors (1.1%) Beacon Roofing Supply, Inc. (NON) 14,743 569,964 DXP Enterprises, Inc. (NON) 8,443 801,494 WESCO International, Inc. (NON) 5,833 485,422 Wireless telecommunication services (0.1%) RingCentral, Inc. Class A (NON) 6,184 111,930 Total common stocks (cost $119,481,858) SHORT-TERM INVESTMENTS (13.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 21,721,083 $21,721,083 Total short-term investments (cost $21,721,083) TOTAL INVESTMENTS Total investments (cost $141,202,941) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $163,640,782. (b) The aggregate identified cost on a tax basis is $141,299,827, resulting in gross unrealized appreciation and depreciation of $47,383,348 and $4,354,283, respectively, or net unrealized appreciation of $43,029,065. (NON) Non-income-producing security. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $3,655,054 $35,508,900 $39,163,954 $1,628 $— * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $21,721,083, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $21,723,189. Certain of these securities were sold prior to the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $23,674,602 $— $— Consumer staples 2,931,904 — — Energy 6,195,986 — — Financials 10,431,087 — — Health care 41,881,598 — — Industrials 30,001,972 — — Information technology 36,977,232 — — Materials 8,793,486 — — Telecommunication services 1,719,942 — — Total common stocks — — Short-term investments — 21,721,083 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2014
